DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cathy Voisinet on March 16, 2022.
The application has been amended as follows: 
1. Amend claim 8 as follows:
	A method for producing H-shaped steel from a raw material, the method comprising: 
	a rough rolling step; 
	an intermediate rolling step; and 
	a finish rolling step, 
wherein: 
	the rough rolling step comprises: 
	an edging rolling step of rolling and shaping a raw material into a predetermined shape including a web part; and 
	a flat rolling step of rotating the material of the predetermined shape 90° or 270° after completion of the edging rolling step and forming a raised part at a middle of the web part of the material of the predetermined shape using having a raised part forming caliber with recessed parts 
	a side surface inclination angle α formed, during the flat rolling step, between a direction perpendicular to a rolling pitch line and a side surface of the formed raised part as viewed from a rolling direction is set to 30° or more, 	
	wherein further includes reducing the raised part by rolling and shapingwith a raised part eliminating caliber, 
	wherein further includes performing widening rolling of the web part using one or a plurality of widening calibers 

2. Amend claim 11 as follows:
	The method for producing H-shaped steel according to claim 8, wherein: 
	



the rough rolling step is performed with a plurality of calibers, the plurality being six or more and including the raised part forming caliber, the raised part eliminating caliber and the one or plurality of widening calibers;
performing the rough rolling step in one or a plurality of passes on the raw material in the plurality of calibers;
the edging rolling step includes creating splits to form divided parts at ends of the raw material using a first caliber and a second caliber of the plurality of calibers, the first and second calibers having projections perpendicular to a width direction of the raw material; and
sequentially bending the formed divided parts by having projections of subsequent calibers of the plurality of calibers, except the calibers performing the flat rolling step, coming into contact with the splits.

3. Delete claim 15 and claim 17

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “a side inclination angle α formed, during the flat rolling step, between a direction perpendicular to a rolling pitch line and a side surface of the formed raised part as viewed from a rolling direction is set to 30° or more” in combination with the rest of the claimed limitations set forth in claim 8.

Yanazawa (US 4,402,206) and Michaux (US 4,637,241) disclose methods for producing H shaped steel by rolling a material, the method comprising forming a raised part (18 of Yanazawa; 17 of Michaux) at a middle of the web part [Yanazawa: see figure 5; col. 4 lines 4-15; Michaux: see figure 8B & col. 6 lines 26-64]. While both Yanazawa and Michaux show a side inclination angle of the raised part, both are silent to the degree of the angle. 
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight since both Yanazawa and Michaux are silent to the degree of the angle and given the criticality to the claimed angle range it would not be an expected result. Claims 8, 11, 13, 16 and 18-19 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725